Name: Commission Regulation (EC) No 2299/2001 of 26 November 2001 amending Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural products, and Regulation (EC) No 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  trade policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R2299Commission Regulation (EC) No 2299/2001 of 26 November 2001 amending Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural products, and Regulation (EC) No 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Official Journal L 308 , 27/11/2001 P. 0019 - 0020Commission Regulation (EC) No 2299/2001of 26 November 2001amending Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural products, and Regulation (EC) No 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Commission Regulation (EC) No 1666/2000(2), and in particular Article 9(2) and Article 13(11) thereof, and to the corresponding provisions of the other regulations on the common organisation of the markets in agricultural products,Whereas:(1) Article 3 of Commission Regulation (EC) No 2298/2001 of 26 November 2001 laying down detailed rules for the export of products supplied as food aid(3), stipulates that an export licence with advance fixing of the refund must be presented for exports in the context of food-aid operations for which a refund is sought. The relevant provisions of Commission Regulation (EC) No 800/1999(4), as last amended by Regulation (EC) No 90/2001(5), and Commission Regulation (EC) No 1291/2000(6), as last amended by Regulation (EC) No 1095/2001(7), should therefore be amended.(2) Article 5(1) of Regulation (EC) No 1291/2000 excludes certain operations from the requirement to produce a licence, including the operations covered by Articles 36, 40 and 44 of Regulation (EC) No 800/1999. The reference made in Article 24(1) of Regulation (EC) No 1291/2000 to the licences for these operations does not therefore apply and must be deleted as a result.(3) The measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1Article 4(1) of Regulation (EC) No 800/1999 is replaced by the following: "Entitlement to the refund shall be conditional upon the presentation of an export licence with advance fixing of the refund, except in the case of exports of goods.However, no licence shall be required to obtain a refund:- where the quantities exported per export declaration are less than or equal to the quantities set out in Annex III to Regulation (EC) No 1291/2000,- in cases covered by Articles 6, 36, 40, 44, 45 and Article 46(1),- for deliveries to Member States' armed forces stationed in non-member countries."Article 2Regulation (EC) No 1291/2000 is amended as follows:1. Article 16 is replaced by the following text: "Article 16Applications for licences and licences with advance fixing of the refund which are drawn up in connection with a food-aid operation within the meaning of Article 10(4) of the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negotiations shall contain in section 20 at least one of the following wordings:- Certificado GATT - Ayuda alimentaria- GATT-licens - fÃ ¸devarehjÃ ¦lp- GATT-Lizenz, Nahrungsmittelhilfe- Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  GATT - Ã µÃÃ ¹Ã Ã ¹Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ²Ã ¿Ã ®Ã ¸Ã µÃ ¹Ã ±- Licence under GATT - food aid- Certificat GATT - aide alimentaire- Titolo GATT - Aiuto alimentare- GATT-certificaat - Voedselhulp- Certificado GATT - ajuda alimentar- GATT-todistus - elintarvikeapu- GATT-licens - livsmedelsbistÃ ¥nd.The country of destination shall be indicated in Section 7. This licence shall be valid only for exports in the context of such food-aid operations."2. Article 24(1)(b) is replaced by the following: "(b) in the case of an export licence or certificate of advance fixing of the refund, the declaration relating to:- export, or- the placing of products under one of the arrangements provided for in Articles 4 and 5 of Regulation (EEC) No 565/80."Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) See page 16 of this Official Journal.(4) OJ L 102, 17.4.1999, p. 11.(5) OJ L 14, 18.1.2001, p. 22.(6) OJ L 152, 24.6.2000, p. 1.(7) OJ L 150, 6.6.2001, p. 25.